Citation Nr: 1626991	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left foot disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right foot disability prior to October 21, 2015, and after December 1, 2015. 

3.  Entitlement to a compensable rating for service-connected headaches.   

4.  Entitlement to service connection for trigeminal neuralgia, to include as secondary to service-connected residuals of a left eye contusion.

5.  Entitlement to service connection for GERD, claimed as secondary to service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Alan Watt, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned at the RO in San Diego, California.  A transcript of the hearing is part of the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

The Veteran has trigeminal neuralgia as a residual of an in-service injury.



CONCLUSION OF LAW

The criteria for service connection for trigeminal neuralgia are met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Trigeminal Neuralgia

Service treatment records show the Veteran had an in-service injury to his left eye as a result of blunt trauma.  He was awarded service connection for the residuals of the injury.  The Veteran contends that he has trigeminal neuralgia, as a residual of the left eye trauma. 

VA medical records dated in September 2009 show that the Veteran sought treatment for sharp pain originating from the left eye that radiates toward the left side of his head.  The VA ophthalmologist provided a diagnosis of "likely" trigeminal neuralgia based on the Veteran's report of sharp pain from the left eye radiating from the posterior side of the head, however, an ocular examination was unremarkable.

The Veteran was afforded a VA eye examination in December 2009.  The examiner reviewed the claims file and referenced the September 2009 VA treatment record.  However, the examiner provided a diagnosis of atypical facial pain secondary to eye trauma that did not fall neatly in any particular category such as migraine or tension type headaches, but "seem to be a headache syndrome nonetheless."  The examiner opined that the intermittent, sharp pain in the left eye was at least as likely as not related to his left eye disability.  The examiner also opined that the Veteran did not have trigeminal neuralgia in that there was no trigger point, although he found that the pain did occur in the trigeminal distribution area.  Based on the Veteran's report of pain and a possible diagnosis for trigeminal neuralgia, the examiner referred him for a neurological evaluation.  However, a review of the claims file does not show that the Veteran was afforded a neurological evaluation.  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case the Veteran had a well-documented injury in service.  There is some debate as to whether he has current trigeminal neuralgia with the treating ophthalmologist finding he likely did have that disability and a VA examiner doubting the diagnosis.  The VA examiner appears; however, to have continued to entertain the possibility that this was the correct diagnosis inasmuch as further evaluation was recommended.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has current trigeminal neuralgia.  Inasmuch as the treatment provider linked this to the residuals of the service connected injury, and the VA examiner did not contradict the opinion with regard to nexus; the criteria for service connection are met.  Accordingly, service connection for trigeminal neuralgia is granted.


ORDER

Service connection for trigeminal neuralgia is granted.


REMAND

Left and Right Foot Disabilities and Headaches

The Veteran's most recent examination to evaluate the foot disabilities was in 2011.  Records from the Scripps Clinic Medical Group, Inc. show that the Veteran underwent a cheilectomy and neurectomy of the right foot in October 2015.  

The January 2016 rating decision provided the Veteran with a temporary 100 percent evaluation for his right foot surgery.  He testified that these disabilities had gotten worse since the 2011 examination.  The Veteran also testified that his headaches had worsened since the last examination

Given the evidence of worsening, he is entitled to new examinations to evaluate his foot disabilities and headache disorder.  Snuffer v. Gober, 10 Vet App 400 (1997).

The Board also notes that there may be pertinent, outstanding VA and private treatment records.  VA has a duty to obtain these.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

GERD 

The Veteran contends that he has GERD as secondary to service-connected PTSD.  

A January 2014 VA examiner confirmed a diagnosis of GERD, however, the examiner opined that the claimed condition was  less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that GERD was caused by stomach acid whereas the PTSD manifested as anxiety, hypervigilance, flashbacks, and social withdrawal.  The examiner concluded that PTSD did not cause GERD; however, he did not provide an opinion on whether the Veteran's service-connected PTSD could aggravate the GERD.  

At the March 2016 Board hearing, the Veteran testified that his PTSD, especially episodes of anxiety and stress aggravate the GERD symptoms.  The Veteran also testified that his physician has also supported his assertions that his anxiety can exasperate his acid reflux.  There also appears to be some literature linking PTSD to GERD.  See  Li J, Brackbill RM, Stellman SD, Farfel MR, Miller-Archie SA, Friedman S, Walker DJ, Thorpe LE, Cone J, Gastroesophageal reflux symptoms and comorbid asthma and posttraumatic stress disorder following the 9/11 terrorist attacks on World Trade Center in New York City, Am J Gastroenterol. 2011 Nov;106(11):1933-41, www.ncbi.nlm.nih.gov/pubmed/21894225, Jul 1, 2016.


Accordingly, an addendum opinion should be obtained to provide his opinion as they are related to aggravation of the Veteran's service-connected PTSD with a complete review of the record and a rationale for all opinions and conclusions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, who have treated him for the disabilities on appeal; and to authorize VA to obtain non-VA records.

If any requested records cannot be obtained, notify the Veteran; tell him what efforts were made, and what further actions will be taken.

2.  Then schedule the Veteran for an examination to determine the current severity of the service-connected foot disabilities.  The file must be made available to and reviewed by the examiner.  

Whether the Veteran would be equally well served by amputation of either foot with use of a suitable prosthetic appliance.  The examiner should provide reasons for the opinion.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected headaches. The examiner should review the claims folder.

4.  The RO should arrange for a physician to review the Veteran's VA claims file and provide an addendum opinion regarding the relationship between the claimed GERD and service or PTSD.  The examiner should review the claims file.

(A)  The examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that GERD or other current gastrointestinal disability is the result of a disease or injury in service.  The examiner should specifically comment on the Veteran's reports of in-service acid reflux symptomatology as a result of extreme stress and anxiety during his combat deployment.  See March 2016 Board Hearing Transcripts.  

(B)  The examiner should also comment on whether it is as likely as not that GERD or other current gastrointestinal disability was (a) caused OR (b) aggravated by his service connected PTSD, or any of his service connected disabilities.  The examiner should specifically comment on the Veteran's credible reports that his GERD symptoms increase during episodes of anxiety and stress.  

The examiner should consider current medical literature in this regard.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability. 

The examiner should provide reasons for the opinions.  If the physician cannot provide an opinion without resorting to mere speculation, he or she should explain whether the inability to provide the needed opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question; or the inability is due to the limits of the examiner's medical knowledge.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

